EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Nugent, registration no 68982 on 6/2/2022.
The application has been amended as follows: 
In Claims
Cancel claim 5
Cancel claim 12
Cancel claim 19

1. 	(Currently Amended) A method comprising:
determining a first jurisdiction in which a particular entity operates and a second jurisdiction in which an entity operates;
determining a business sector associated with the entity;
determining, by computing hardware and based on the business sector and the first jurisdiction, first documentation requirements;
generating, by the computing hardware, a first questionnaire including first questions, wherein each question of the first questions corresponds to a respective requirement of the first documentation requirements;
determining, by the computing hardware based on the business sector and the second jurisdiction, second documentation requirements;
generating, by the computing hardware, a second questionnaire including second questions, wherein each question of the second questions corresponds to a respective requirement of the second documentation requirements;
generating, by the computing hardware, an ontology mapping each question of the first questions to a respective question in a master questionnaire;
modifying, by the computing hardware, the ontology to map each question of the second questions to a respective question in the master questionnaire;
presenting the master questionnaire to a user;
receiving answers responsive to questions in the master questionnaire from the user;
populating, by the computing hardware and based on the ontology, answers to questions of the first questions with respective answers responsive to the questions in the master questionnaire;
populating, by the computing hardware and based on the ontology, answers to questions of the second questions with respective answers responsive to the questions in the master questionnaire;
generating, by the computing hardware, a first report based on the answers to the questions of the first questions; 
generating, by the computing hardware, a second report based on the answers to the questions of the second questions;
receiving, by the computing hardware, an indication that the entity no longer operates in the business sector; and
responsive to receiving the indication that the entity no longer operates in the business sector, modifying, by the computing hardware, the ontology to remove the mapping of each question of the first questions to the respective question in the master questionnaire.

8.	(Currently Amended) A system comprising:
	a non-transitory computer-readable medium storing instructions; and
	a processing device communicatively coupled to the non-transitory computer-readable medium,
	wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 
	generating a graphical user interface based on a master questionnaire for first documentation requirements applicable to a first sector and second documentation requirements applicable to a second sector, wherein generating the graphical user interface comprises:
	configuring a first prompt for requesting a first answer to a first master question of the master questionnaire, and
	configuring a second prompt for requesting a second answer to a second master question of the master questionnaire;
	providing the graphical user interface for display, wherein displaying the graphical user interface involves providing the first prompt requesting the first answer to the first master question and providing the second prompt requesting the second answer to the second master question;
	receiving the first answer and the second answer;
	accessing an ontology that maps a data structure to the first documentation requirements and the second documentation requirements, wherein the data structure is configured to be populated via the master questionnaire;
	updating a first element of the data structure with the first answer, wherein the ontology maps the first element to a first particular documentation requirement of the first documentation requirements and a first particular documentation of the second documentation requirements;
	updating a second element of the data structure with the second answer, wherein the ontology maps the second element to a second particular documentation requirement of the first documentation requirements and a second particular documentation requirement of the second documentations requirements;
generating a first report based on the first element and the second element; and
generating a second report based on the first element and the second element; 
receiving an indication that the first sector is no longer applicable; and
responsive to receiving the indication that the first sector is no longer applicable, modifying the ontology to remove the mapping of the first element to the first particular documentation requirement of the first documentation requirements.




15.	(Currently Amended) A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
determining a first sector in which a particular entity operates and a second sector in which an entity operates;
determining, based on the first sector, first documentation requirements;
generating a first questionnaire including first questions, wherein each question of the first questions corresponds to a respective requirement of the first documentation requirements;
determining, by the computing hardware based on the second sector, second documentation requirements;
generating a second questionnaire including second questions, wherein each question of the second questions corresponds to a respective requirement of the second documentation requirements;
generating an ontology mapping each question of the first questions to a respective question in a master questionnaire;
modifying the ontology to map each question of the second questions to a respective question in the master questionnaire;
presenting the master questionnaire to a user;
receiving answers responsive to questions in the master questionnaire from the user;
populating, based on the ontology, answers to questions of the first questions with respective answers responsive to the questions in the master questionnaire;
populating, based on the ontology, answers to questions of the second questions with respective answers responsive to the questions in the master questionnaire;
generating a first report based on the answers to the questions of the first questions; and
generating a second report based on the answers to the questions of the second questions;
receiving an indication that the entity no longer operates in the first sector; and
responsive to receiving the indication that the entity no longer operates in the first sector, modifying the ontology to remove the mapping of each question of the first questions to the respective question in the master questionnaire.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination doesn’t fairly suggest the claimed invention of accessing an ontology that maps a data structure to the first documentation requirements and the second documentation requirements, wherein the data structure is configured to be populated via the master questionnaire, updating a first element of the data structure with the first answer, wherein the ontology maps the first element to a first particular documentation requirement of the first documentation requirements and a first particular documentation of the second documentation requirements, updating a second element of the data structure with the second answer, wherein the ontology maps the second element to a second particular documentation requirement of the first documentation requirements and a second particular documentation requirement of the second documentations requirements, generating a first report based on the first element and the second element, generating a second report based on the first element and the second element, receiving an indication that the first sector is no longer applicable and responsive to receiving the indication that the first sector is no longer applicable, modifying the ontology to remove the mapping of the first element to the first particular documentation requirement of the first documentation requirements. Therefore, it improves for organizations that obtain, use, and transfer personal data, including sensitive personal data, have begun to address these privacy and security issues and to manage personal data, many companies have attempted to implement operational policies and processes that comply with legal and industry requirements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191